APPENDIX I to the Transfer Agency and Service Agreement between Direxion Shares ETF Trust and The Bank of New York Direxion Daily 2-Year Treasury Bull 3X Shares Direxion Daily 2-Year Treasury Bear 3X Shares Direxion Daily 5-Year Treasury Bull 3X Shares Direxion Daily 5-Year Treasury Bear 3X Shares Direxion Daily 10-Year Treasury Bull 3X Shares Direxion Daily 10-Year Treasury Bear 3X Shares Direxion Daily 30-Year Treasury Bull 3X Shares Direxion Daily 30-Year Treasury Bear 3X Shares Direxion Daily Basic Materials Bull 3X Shares Direxion Daily Basic Materials Bear 3X Shares Direxion Daily BRIC Bull 2X Shares Direxion Daily BRIC Bear 2X Shares Direxion Daily China Bull 3X Shares Direxion Daily China Bear 3X Shares Direxion Daily Clean Energy Bull 3X Shares Direxion Daily Clean Energy Bear 3X Shares Direxion Daily Commodity Related Equity Bull 3X Shares Direxion Daily Commodity Related Equity Bear 3X Shares Direxion Daily Consumer Discretionary Bull 3X Shares Direxion Daily Consumer Discretionary Bear 3X Shares Direxion Daily Consumer Staples Bull 3X Shares Direxion Daily Consumer Staples Bear 3X Shares Direxion Daily Developed Markets Bull 3X Shares Direxion Daily Developed Markets Bear 3X Shares Direxion Daily Emerging Markets Bull 3X Shares Direxion Daily Emerging Markets Bear 3X Shares Direxion Daily Energy Bull 3X Shares Direxion Daily Energy Bear 3X Shares Direxion Daily Financial Bull 3X Shares Direxion Daily Financial Bear 3X Shares Direxion Daily Healthcare Bull 3X Shares Direxion Daily Healthcare Bear 3X Shares Direxion Daily Homebuilders Bull 3X Shares Direxion Daily Homebuilders Bear 3X Shares Direxion Daily India Bull 2X Shares Direxion Daily India Bear 2X Shares Direxion Daily Large Cap Bull 3X Shares Direxion Daily Large Cap Bear 3X Shares Direxion Daily Latin America Bull 3X Shares Direxion Daily Latin America Bear 3X Shares Direxion Daily Mid Cap Bull 3X Shares Direxion Daily Mid Cap Bear 3X Shares Direxion Daily Real Estate Bull 3X Shares Direxion Daily Real Estate Bear 3X Shares Direxion Daily Retail Bull 3X Shares Direxion Daily Retail Bear 3X Shares Direxion Daily S&P 500 Bull 3X Shares Direxion Daily S&P 500 Bear 3X Shares Direxion Daily Semiconductor Bull 3X Shares Direxion Daily Semiconductor Bear 3X Shares Direxion Daily Small Cap Bull 3X Shares Direxion Daily Small Cap Bear 3X Shares Direxion Daily Technology Bull 3X Shares Direxion Daily Technology Bear 3X Shares Direxion Daily Total Market Bull 3X Shares Direxion Daily Total Market Bear 3X Shares Direxion Daily Utilities Bull 3X Shares Direxion Daily Utilities Bear 3X Shares Dated:November
